Citation Nr: 1520261	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-19 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of right ankle sprain.

2.  Entitlement to service connection for a lumbar spine disability secondary to service-connected residuals of right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1986 to November 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2011 and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In addition to the paper claims file, there is a Virtual VA and VBMS (the Veterans Benefits Management System) paperless claims file associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2013 handwritten statement, the Veteran reported that his right ankle had worsened since his last VA examination.  See June 2013 VA-Form 9.  The Board notes the Veteran's last examination for his service-connected residuals of right ankle sprain was conducted in December 2010.  Accordingly, a remand for an appropriate VA examination to assess the current severity of his service-connected residuals of right ankle sprain is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Additionally, in a December 2013 handwritten statement, the Veteran indicated that he had been receiving treatment by a VA podiatrist for his right ankle.  Thus, an effort should be made to obtain any records pertaining to ongoing right ankle treatment the Veteran has received that are not already on file.  38 U.S.C.A.            § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).
Lastly, by rating decision dated in July 2014 (of which notice was sent to the Veteran by letter dated July 31, 2014), the RO denied service connection for a lumbar spine disability secondary to service-connected residuals of right ankle sprain.  In September 2014, the Veteran filed a notice of disagreement (NOD) with the RO's denial of his claim.  See September 2014 NOD and Third Party Correspondence (VBMS).  However, it does not appear that a statement of the case (SOC) has been issued as to this issue.  38 U.S.C.A. § 7105(a) (West 2014).  Thus, the Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1. Issue an SOC to the Veteran and his representative addressing the issue of entitlement to service connection for a lumbar spine disability secondary to service-connected residuals of right ankle sprain.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R.                § 20.302(b).  The case should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2. Obtain all outstanding VA medical records that pertain to right ankle treatment, and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

3. After all outstanding treatment records have been associated with the claims file, the Veteran must be scheduled for VA examination to determine the current severity of his residuals of right ankle sprain.  He must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R.               § 3.655(b) (2014).  The claims folder must be made available to the examiner(s) and reviewed in conjunction with each examination.  A complete rationale for any conclusions reached should be included.

Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must review all pertinent records associated with the claims file and comment on the current severity of the Veteran's service-connected residuals of right ankle sprain.  The examiner must address all signs and symptoms necessary for rating the Veteran's service-connected right ankle disability under the applicable rating criteria.  A complete rationale must be given for all opinions and conclusions expressed.

Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion of the Veteran's right ankle (if pain on motion is present, the examiner must indicate at which point pain begins); weakness, excess fatigability, and/or incoordination associated with the ankle; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use.  The examiner must discuss whether such functional losses are "moderate" or "marked."  See 38 C.F.R.       § 4.71a, Diagnostic Code 5271.

4. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




